DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 17, 2021 have been fully considered.  New grounds of rejection are necessitated based on information submitted in an information disclosure statement.  The arguments presented by the applicant pertain specifically to the combination of Huang in view of Huang II as made in the rejection of August 19, 2021, and are not applicable to the rejections below.  Therefore, the arguments are moot.  
With regard to the requirement for information, the examiner requested in the rejection of August 19, 2021, IEC 61400-24 as recited on page 2 lines 30-31 of the specification.  The applicant has provided in the IDS of November 17, 2021 a copy of IEC 61400-24 in a revised version that was published August 2019.  This is after the filing date March 22, 2019 of the European application that the instant application claims priority to.  The applicant has provided a document that is not what the examiner requested (as there is no way the specification was referring to the version of IEC 61400-24 released in the future).  Therefore, to be considered a complete reply, the examiner is considering the submitted version of IEC 61400-24 as applicant admitted prior art.  See MPEP 704.12 for additional information regarding replies to a requirement for information. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 are dependent off of cancelled claim 5; these claims are therefore indefinite.  It is assumed these claims are dependent off of claim 1 for examination purposes.  Claims that are dependent off claims 6, 7, or 8 are also rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S Pre-Grant Publication 20160273521) hereinafter Huang II in view of Huang et al. (U.S Pre-Grant Publication 20140348656) hereinafter Huang, Airoldi et al. (U.S Pre-Grant Publication 20170074251) hereinafter Airoldi, Hansen et al. (U.S Pre-Grant Publication 20170350373) hereinafter Hansen, and International Electrotechnical Commission, “Wind energy generation Systems - Part 24: Lightning protection,” EN IEC 61400-24:2019; August 2019; CENELEC, 200 pages, hereinafter IEC (included in IDS of November 17, 2021).

    PNG
    media_image1.png
    636
    606
    media_image1.png
    Greyscale

Regarding claim 1, Huang II discloses:
A lightning protection arrangement for a direct drive wind turbine {[0001]},
the wind turbine including:
a hub {Annotated Figure 1 (I)},
at least one blade fixed to the hub {Figure 2 (1)},
a nacelle on which the hub is rotatably mounted for rotating about a rotational axis {Figure 2 (6) and any part of the outer surface of the wind turbine is considered the nacelle, [0031]; the outer portion rotates about the axis}},
the nacelle including an electrical generator connected to the hub in order to receive rotational energy from the hub {Figure 2 generator rotor (5), [0031]},
a tower on which the nacelle is mounted {Figure 2 (10)}, and
a fixed shaft for supporting the hub and the electrical generator {Annotated Figure 1 (II)},
the lightning protection arrangement comprising:
a plurality of protection conductors extending between the at least one blade and the tower {Figure 2 (2), (3), (4), (7), (8), (9), and (11)}
the plurality of protection conductors including at least:
a first protection conductor mounted on an external surface of the electrical generator {Figure 3 (9)},
a second protection conductor electrically connected to the first protection conductor {Figure 2 (3)} and
a third protection conductor electrically connected to the first protection conductor {Figure 2 (11) is electrically connected to (9)}
Huang II is silent regarding the details of the hub interface and brake disc as well as precise mounting of down-lead (11) and is therefore silent regarding:
the electrical generator longitudinally extending between a hub interface rigidly connected to the hub and a longitudinally opposite brake disk,
the first protection conductor extending between the hub interface and the brake disk
a third protection conductor mounted on the fixed shaft and electrically connected to the first protection conductor
Additionally, Huang II does not teach:
a second protection conductor mounted on an external surface of the hub and electrically connected to the first protection conductor 
Huang pertains to a wind turbine generator with an outer rotor construction.  Huang teaches a hub interface with the generator via hollow rotor shaft (4) which connects to the rotor (19) of the generator and the hub (1) in Figure 1.  Since Huang II is silent regarding the details of the hub interface, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the hub interface of Huang for how the hub interfaces with the generator rotor of Huang II.  One of ordinary skill in the art would be motivated to do so as this is a necessary part of the design of Huang II, but is simply silent on the hub interface, {Huang II [0031]}.       
Airoldi pertains to a direct drive wind turbine.  Airoldi teaches wherein the electrical generator {Figure 1 (3), [0030]} longitudinally extends between a hub interface rigidly connected to the hub {Figure 1 (8)} and a longitudinally opposite brake disk {Figure 1 (41)}.
Since Huang is silent about other details of other systems of the wind turbine one of ordinary skill in the art would have to choose the configuration of these systems such as a brake.  It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to choose the brake configuration (disk and pads) of Airoldi.  One of ordinary skill in the art would be motivated to do so since Airoldi is a known braking system that provides the stopping means of rotational movements of the rotor {Airoldi [0031]}. 
The combination of Huang II, Huang, and Airoldi therefore teaches:
the electrical generator longitudinally extending between a hub interface rigidly connected to the hub and a longitudinally opposite brake disk {Huang II Figure 2 (5) extends longitudinally between the hub interface at the front of the wind turbine as shown by (4) of Huang in Figure 1 and the brake disk at the rear as shown by Airoldi (41)}
the first protection conductor extending between the hub interface and the brake disk {Huang II Figure 2 (9) extends between the hub interface as shown by Huang Figure 1 (4) and the brake disc (41) of Airoldi at the rear}
Huang additionally teaches a third protection conductor mounted on the fixed shaft and electrically connected to the first protection conductor {Figure 1 third protection conductor (17) is mounted to fixed shaft (12) and is electrically connected to first protection conductor (8), [0035]}.
Since Huang II is silent about the details of mounting down lead (11), one of ordinary skill in the art would have to choose the configuration.  It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention mounted the third protection conductor of Huang II (down lead (11)) to the fixed shaft as taught by Huang.  One of ordinary skill in the art would be motivated to do so to avoid contacting the yaw bearing {Huang [0035]}.
Hansen pertains to a lightning protection system for a wind turbine.  Hansen teaches a second protection conductor {Figure 6c (100)} mounted on an external surface of the hub {Figure 6c (122), [0045]} and electrically connected to the first protection conductor {Figure 6c connects (180) to (160)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the sliding contact configuration at the hub as taught by Hansen instead of the brush configuration of Hansen to conduct electricity.  One of ordinary skill in the art would be motivated to do so as spark gaps, sliding contacts, and brushes are recognized as alternative flexible paths {IEC 61400-24 pg 135}.       
Regarding claim 2, the combination of Huang II, Huang, Airoldi, Hansen, and IEC further teaches wherein the electrical generator includes a rotor house rigidly connected to the hub for rotating about the rotational axis together with the hub {Huang II Figure 2 (5), [0031]; also see Huang Figure 1 (4)} and the plurality of protection conductors including the first protection 
Regarding claim 6, the combination of Huang II, Huang, Airoldi, Hansen, and IEC further teaches wherein the electrical connection between the first protection conductor and the third protection conductor {Huang II Figure 3 has electrical connection (7) between the first protection conductor (9) and the third protection conductor (11)} is provided through sliding contacts {Huang II Figure 3 (7) is considered a form of “sliding contact”} between the brake disk and the fixed shaft {Huang II Figure 3 (7) is at the interface of the fixed shaft shown in Annotated Figure 1 (II) and the rotor of the generator (5); Airoldi has the brake disc (41) as part of the rotor; therefore (7) of Huang II is between the brake disk and the fixed shaft}.
Regarding claim 7, the combination of Huang II, Huang, Airoldi, Hansen, and IEC further teaches wherein the wind turbine comprises a main bearing between the fixed shaft and the assembly including the hub and the rotor house {Huang II Figure 1 (b) is between (I) and (II) in Annotated Figure 1}, the electrical connection between the first protection conductor and the second protection conductor is provided at the main bearing {Hansen Figure 6c (100) is the electrical connection between the first and second protection conductor at is at the main bearing}.
Regarding claim 8, the combination of Huang II, Huang, Airoldi, Hansen, and IEC further teaches wherein the plurality of protection conductors include at least a fourth protection conductor mounted on the at least one blade and electrically connected to the second protection conductor {Huang II Figure 2 (2) is connected to (3) which is modified to the configuration (100) in Figure 6c of Hansen}. 
Regarding claim 9, the combination of Huang II, Huang, Airoldi, Hansen, and IEC further teaches wherein an electrical connection between the second protection conductor and the fourth protection conductor is provided at a pitch bearing provided between the at least one 
Regarding claim 10, the combination of Huang II, Huang, Airoldi, Hansen, and IEC made above teaches the lightning protection arrangement of claim 8, and wherein the nacelle includes a bedframe rigidly attached to the fixed shaft, but does not teach:
the plurality of protection conductors include at least a fifth protection conductor mounted on the bedframe and electrically connected to the third protection conductor.
Huang teaches the plurality of protection conductors include at least a fifth protection conductor mounted on the bedframe {[0039], Figure 2 has (17) mounted to the bedframe} and electrically connected to the third protection conductor {Huang Figure 2 (17) is analogous to Huang II Figure 2 (11) which is considered the third and fifth protection conductors}.
Since Huang II is silent about the details of mounting down lead (11), one of ordinary skill in the art would have to choose the configuration.  It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention mounted the protection conductor of Huang II (down lead (11)) to the bedframe as taught by Huang.  One of ordinary skill in the art would be motivated to do so to conduct electricity in a manner which can accommodate a changing yaw of the wind turbine {Huang [0039]}.
Regarding claim 11, the combination of Huang II, Huang, Airoldi, Hansen, and IEC further teaches wherein the plurality of protection conductors include at least a sixth protection conductor mounted on the tower and electrically connected to the fifth protection conductor {Huang II Figure 1 and 2 (11) goes to the tower (10) and to ground, [0049]}.
Regarding claim 12, the combination of Huang II further discloses:
A wind turbine {[0004]} including:
a hub {Annotated Figure 1 (I)};
at least one blade fixed to the hub {Figure 2 (1)};
a nacelle on which the hub is rotatably mounted for rotating about a rotational axis {Figure 2 (6), [0004]},
the nacelle comprising an electrical generator connected to the hub in order to receive rotational energy from the hub {Figure 2 (5), [0031]};
a tower on which the nacelle is mounted {Figure 2 (10)}; and
the lightning protection arrangement according to claim 1 {see claim 1}.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 17, 2021 prompted the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745